 

Exhibit 10.3

THIRD AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT

This Third Amendment to Revolving Credit and Security Agreement (this "Third
Amendment") is dated this 28th day of September, 2018, by and among AIR & LIQUID
SYSTEMS CORPORATION, a Pennsylvania corporation ("ALS"), UNION ELECTRIC STEEL
CORPORATION, a Pennsylvania corporation ("UES"), ALLOYS UNLIMITED AND
PROCESSING, LLC, a Pennsylvania limited liability company ("Alloys"), AKERS
NATIONAL ROLL COMPANY, a Delaware corporation ("National Roll"), AKERS SWEDEN
AB, a company duly incorporated and organized under the laws of Sweden with
registration number 556031-8080 ("Akers Sweden"), AKERS AB, a company duly
incorporated and organized under the laws of Sweden with registration number
556153-4792 ("Akers AB") (Akers Sweden and Akers AB are, each a "Swedish
Borrower" and collectively, the "Swedish Borrowers"), UNION ELECTRIC STEEL UK
LIMITED, a limited liability company organized under the laws of England and
Wales with registered company number 00162966 (the "UK Borrower"), and ASW Steel
Inc., an Ontario corporation ("ASW")(ALS, UES, Alloys, National Roll, the
Swedish Borrowers, the UK Borrower, ASW and each Person joined hereto as a
borrower from time to time, are collectively, the "Borrowers", and each a
"Borrower"), the Guarantors (as defined therein) party hereto, the LENDERS (as
defined therein) party hereto, and PNC BANK, NATIONAL ASSOCIATION, in its
capacity as agent for the Lenders (hereinafter referred to in such capacity as
the "Agent").

W I T N E S S E T H:

WHEREAS, the Borrowers (other than ASW), the Guarantors, the Lenders and the
Agent entered into that certain Revolving Credit and Security Agreement, dated
effective as of May 20, 2015, by and among the Borrowers (other than ASW), the
Guarantors, the Lenders and the Agent, as amended by that certain:  (i) First
Amendment to Revolving Credit and Security Agreement, dated October 31, 2016, by
and among the Borrowers, the Guarantors, the Lenders and the Agent; and (ii)
Second Amendment to Revolving Credit and Security Agreement, dated March 2,
2017, by and among the Borrowers, the Guarantors, the Lenders and the Agent (as
further amended, modified, supplemented, extended, renewed or restated from time
to time, the "Credit Agreement"); and

WHEREAS, the Borrowers desire to amend certain provisions of the Credit
Agreement which provisions require only Required Lenders approval, and the
Required Lenders and the Agent agree to permit such amendments pursuant to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1.All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meanings herein as in the Credit Agreement unless the
context herein clearly indicates otherwise.

 

--------------------------------------------------------------------------------

 

2.Section 1.2 of the Credit Agreement is hereby amended by inserting the
following new definitions in their appropriate alphabetical order:

"Beneficial Owner" shall mean, for each Borrower, each of the following:  (i)
each individual, if any, who, directly or indirectly, owns 25% or more of such
Borrower’s capital stock; and (ii) a single individual with significant
responsibility to control, manage, or direct such Borrower.

"Certificate of Beneficial Ownership" shall mean a certificate in form and
substance reasonably acceptable to the Agent (as amended or modified by the
Agent from time to time in its reasonable discretion), certifying as to, among
other things, the Beneficial Owner(s) of the Borrower.

"Third Amendment Closing Date" shall mean September 28, 2018.

3.Section 1.2 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and inserting in their stead the
following:

"Applicable Margin" shall mean(a) the percentage spread to be added to Revolving
Advances and Swing Loans consisting of Domestic Rate Loans based upon the
Average Undrawn Availability for the most recently ended fiscal quarter
according to the pricing grid set forth below under the heading "Applicable
Margins for Domestic Rate Loans"; and (b) the percentage spread to be added to
Revolving Advances consisting of LIBOR Rate Loans based upon the Average Undrawn
Availability for the most recently ended fiscal quarter according to the pricing
grid set forth below under the heading "Applicable Margins for LIBOR Rate
Loans".

Effective as of the date on which the Borrowing Base Certificate required under
Section 9.10 for the applicable month-end corresponding with the applicable most
recently completed fiscal quarter-end of each fiscal year (each such Borrowing
Base Certificate referred to herein as the "Quarter-End Borrowing Base
Certificate") is due to be delivered (each day on which such delivery is due, an
"Adjustment Date"), the Applicable Margin for each type of Advance shall be
adjusted, if necessary, to the applicable percent per annum set forth in the
pricing table below corresponding to the Average Undrawn Availability for the
most recently completed fiscal quarter prior to the applicable Adjustment Date:



- 2 -

--------------------------------------------------------------------------------

 

LEVEL

AVERAGE UNDRAWN AVAILABILITY

APPLICABLE MARGINS FOR LIBOR RATE LOANS

APPLICABLE MARGINS FOR DOMESTIC RATE LOANS

 

1

≥66% of the Maximum Revolving Advance Amount

1.75%

0.75%

2

<66% and ≥33% of the Maximum Revolving Advance Amount

2.00%

1.00%

3

<33% of the Maximum Revolving Advance Amount

2.25%

1.25%

 

The Applicable Margin as of the Third Amendment Closing Date shall be based upon
the percentages associated with Level 2 pricing in the pricing grid above, and
such Applicable Margin shall remain in effect until the first Adjustment Date
occurring after the end of the first full fiscal quarter following the Third
Amendment Closing Date.

If Borrowers shall fail to deliver a Quarter-End Borrowing Base Certificate
required under Section 9.10 by the dates required pursuant to such section, each
Applicable Margin shall be conclusively presumed to equal the highest Applicable
Margin specified in the pricing table set forth above until the date of delivery
of such Quarter-End Borrowing Base Certificate, at which time the rate will be
adjusted based upon the Average Undrawn Availability reflected on such
Quarter-End Borrowing Base Certificate.  Notwithstanding anything to the
contrary contained herein, no downward adjustment in any Applicable Margin shall
be made on any Adjustment Date on which any Event of Default shall have occurred
and be continuing. Notwithstanding anything to the contrary contained herein,
immediately and automatically upon the occurrence of any Event of Default, each
Applicable Margin shall increase to and equal the highest Applicable Margin
specified in the pricing table set forth above and shall continue at such
highest Applicable Margin until the date (if any) on which such Event of Default
shall be waived in accordance with the provisions of this Agreement, at which
time the rate will be adjusted based upon the Average Undrawn Availability
reflected on the most recently delivered Quarter-End Borrowing Base Certificate
delivered by Borrowers to Agent pursuant to Section 9.9. Any increase in
interest rates and/or other fees payable by Borrowers under this Agreement and
the Other Documents pursuant to the provisions of the foregoing sentence shall
be in addition to and independent of any increase in such interest rates and/or
other fees resulting from

- 3 -

--------------------------------------------------------------------------------

 

the occurrence of any Event of Default (including, if applicable, any Event of
Default arising from a breach of Section 9.9 hereof) and/or the effectiveness of
the Default Rate provisions of Section 3.1 hereof or the default fee rate
provisions of Section 3.2 hereof.

If, as a result of any restatement of, or other adjustment to, the Quarter-End
Borrowing Base Certificate or for any other reason, Agent determines that (a)
the Average Undrawn Availability as previously calculated as of any applicable
date for any applicable period was inaccurate, and (b) a proper calculation of
the Average Undrawn Availability for any such period would have resulted in
different pricing for such period, then (i) if the proper calculation of the
Average Undrawn Availability would have resulted in a higher interest rate
and/or fees (as applicable) for such period, automatically and immediately
without the necessity of any demand or notice by Agent or any other affirmative
act of any party, the interest accrued on the applicable outstanding Advances
and/or the amount of the fees accruing for such period under the provisions of
this Agreement and the Other Documents shall be deemed to be retroactively
increased by, and Borrowers shall be obligated to immediately pay to Agent for
the ratable benefit of Lenders an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period; and (ii) if the proper
calculation of the Average Undrawn Availability would have resulted in a lower
interest rate and/or fees (as applicable) for such period, then the interest
accrued on the applicable outstanding Advances and the amount of the fees
accruing for such period under the provisions of this Agreement and the Other
Documents shall be deemed to remain unchanged, and Agent and Lenders shall have
no obligation to repay interest or fees to the Borrowers; provided, that, if as
a result of any restatement or other event or other determination by Agent a
proper calculation of the Average Undrawn Availability would have resulted in a
higher interest rate and/or fees (as applicable) for one or more periods and a
lower interest rate and/or fees (as applicable) for one or more other periods
(due to the shifting of income or expenses from one period to another period or
any other reason), then the amount payable by Borrowers pursuant to clause (i)
above shall be based upon the excess, if any, of the amount of interest and fees
that should have been paid for all applicable periods over the amounts of
interest and fees actually paid for such periods.

"Other Documents" shall mean the Note, the Perfection Certificates, any
Guaranty, any Pledge Agreement, any Lender-Provided Interest Rate Hedge, any
Lender-Provided Foreign Currency Hedge, the Canadian Security Documents, the UK

- 4 -

--------------------------------------------------------------------------------

 

Security Documents, the Swedish Security Documents, the Certificate of
Beneficial Ownership, and any and all other agreements, instruments and
documents, including intercreditor agreements, guaranties, pledges, powers of
attorney, consents, interest or currency swap agreements or other similar
agreements and all other writings heretofore, now or hereafter executed by any
Borrower or any Guarantor and/or delivered to Agent or any Lender in respect of
the transactions contemplated by this Agreement, in each case together with all
extensions, renewals, amendments, supplements, modifications, substitutions and
replacements thereto and thereof.

4.Section 5.18 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

 

Section 5.18

Certificate of Beneficial Ownership.  The Certificate of Beneficial Ownership
executed and delivered to the Agent on or prior to the Third Amendment Closing
Date, as updated from time to time, in accordance with this Agreement, is
accurate, complete and correct as of the date of the Third Amendment Closing
Date and as of the date any such update is delivered.  Each Borrower
acknowledges and agrees that the Certificate of Beneficial Ownership is one of
the Other Documents.

 

5.Section 6.12 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted:

 

Section 6.12

Certification of Beneficial Ownership and Other Additional Information.

 

The Borrowing Agent (for itself and the other Borrowers) shall provide: (i)
confirmation of the accuracy of the information set forth in the most recent
Certificate of Beneficial Ownership provided to the Agent, as and when requested
by the Agent; (ii) a new Certificate of Beneficial Ownership to the Agent when
the individual(s) identified as a controlling party and/or a direct or indirect
individual owners on the most recent Certificate of Beneficial Ownership
provided to the Agent have changed; and (iii) such other information and
documentation as may reasonably be requested by the Agent or any Lender from
time to time for purposes of compliance by the Agent and the Lenders with
applicable laws (including without limitation the USA Patriot Act and other
"know your customer" and anti-money laundering rules and regulations), an any
policy or procedure implemented by the Agent or any Lender to comply therewith.

- 5 -

--------------------------------------------------------------------------------

 

6.Schedules 1.1, 1.1(S)(1), 1.1(S)(2), 1.2, 1.3, 3.10, 4.4, 5.1,
5.2(a),  5.2(b), 5.4, 5.6, 5.7, 5.8(b)(i),  5.8(b)(ii), 5.8(d), 5.9, 5.10, 5.14,
5.24, 5.25, 5.26, 5.27 and 7.3 to the Credit Agreement are hereby deleted in
their entirety and replaced by Schedules 1.1, 1.1(S)(1), 1.1(S)(2), 1.2, 1.3,
3.10, 4.4, 5.1, 5.2(a),  5.2(b), 5.4, 5.6, 5.7, 5.8(b)(i),  5.8(b)(ii), 5.8(d),
5.9, 5.10, 5.14, 5.24, 5.25, 5.26, 5.27 and 7.3 respectively, to the Credit
Agreement attached hereto and made a part hereof as Exhibit B.

7.The provisions of Sections 2 through 6 of this Third Amendment shall not
become effective until the Agent shall have received:

(a) this Third Amendment, duly executed by the Borrowers, the Guarantors, the
Required Lenders and the Agent;

(b) the documents and conditions listed in the Preliminary Closing Agenda
attached hereto and made a part hereof as Exhibit A;

(c)payment of all fees and expenses owed to the Agent, and the Agent's counsel
in connection with this Third Amendment and the Credit Agreement (including,
without limitation, any such fees and expenses payable pursuant to any fee
letter entered into between the Borrowers and the Agent in connection herewith);
and

(d) such other documents in connection with such transactions as the Agent or
said counsel may reasonably request.

8.Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement, and except any
such representations or warranties made as of a specific date or time, which
shall have been true and correct in all material respects as of such date or
time.

9.Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which secured the Obligations immediately prior to the
entering into of this Third Amendment, continues to secure the Obligations, as
amended from time to time, including, without limitation, by way of this Third
Amendment.

10.Each Loan Party represents and warrants to the Agent and each of the Lenders
as follows: (i) such Loan Party has the full power to enter into, execute,
deliver and carry out this Third Amendment and all such actions have been duly
authorized by all necessary proceedings on its part, (ii) neither the execution
and delivery of this Third Amendment by such Loan Party nor the consummation of
the transactions herein contemplated or compliance with the terms and provisions
hereof by any of them will conflict with, constitute a default under or result
in any breach of (a) the terms and conditions of the certificate or articles of
incorporation, bylaws or other organizational documents of such Loan Party or
(b) any material Law or any material agreement or instrument or order, writ,
judgment, injunction or decree to which such Loan Party is a party or by which
it is bound or to which it is subject, or result in the creation or enforcement
of any Lien, charge or encumbrance whatsoever upon any property (now or
hereafter acquired) of such Loan Party, and (iii) this Third Amendment has been
duly and validly executed and delivered by such Loan Party and constitutes the
legal, valid and binding obligation of such Loan

- 6 -

--------------------------------------------------------------------------------

 

Party, enforceable against such Loan Party in accordance with its terms, except
to the extent that enforceability of this Third Amendment may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforceability of creditors' rights generally or limiting the
right of specific performance and general concepts of equity.

11.Each Loan Party represents and warrants that (i) no Default or Event of
Default exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this Third Amendment or the performance or observance
of any provision hereof or any transaction completed hereby, and (ii) the
schedules attached to and made a part of the Credit Agreement, are true and
correct in all material respects as of the date hereof, except as such schedules
may have heretofore been amended or modified in writing in accordance with the
Credit Agreement or pursuant to this Third Amendment.

12.Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

13.The agreements contained in this Third Amendment are limited to the specific
agreements made herein.  Except as expressly set forth herein, this Third
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agent or the
Lenders under the Credit Agreement or any Other Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any Other Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect.  Nothing herein shall be deemed to entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any Other Document in similar or different circumstances. 
This Third Amendment shall apply and be effective only with respect to the
provisions of the Credit Agreement specifically referred to herein.  This Third
Amendment amends the Credit Agreement and is not a novation thereof.  Nothing
expressed or implied in this Third Amendment or any other document contemplated
hereby shall be construed as a release or other discharge of any Borrower or any
Guarantor under the Credit Agreement or any Other Document from any of its
obligations and liabilities thereunder.

14.This Third Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

15.This Third Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof.  Each of the
parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County, Pennsylvania and the
United States District Court for the Western District of Pennsylvania with
respect to any suit arising out of or relating to this Third Amendment.

[INTENTIONALLY LEFT BLANK]

 

- 7 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, by their
officers thereunto duly authorized, have executed this Third Amendment on the
day and year first above written.

 

BORROWERS:

WITNESS/ATTEST:

 

/s/ Sharon Connolly                  

AIR & LIQUID SYSTEMS CORPORATION, a Pennsylvania corporation

By:/s/ Rose Hoover                       

Name:Rose Hoover

Title: Executive Vice President

 

WITNESS/ATTEST:

 

/s/ Sharon Connolly                  

UNION ELECTRIC STEEL CORPORATION, a Pennsylvania corporation

By:/s/ Rose Hoover                       

Name:Rose Hoover

Title: Vice President

 

WITNESS/ATTEST:

 

/s/ Sharon Connolly                  

ALLOYS UNLIMITED AND PROCESSING, LLC, a Pennsylvania limited liability company

By:/s/ Rose Hoover                       

Name:Rose Hoover

Title: Vice President

 

WITNESS/ATTEST:

 

/s/ Sharon Connolly                  

AKERS NATIONAL ROLL COMPANY, a Delaware corporation

 

By:/s/ Rose Hoover                       

Name:Rose Hoover

Title: Vice President

 

WITNESS/ATTEST:

 

/s/ Carolina Jarenius                  

AKERS SWEDEN AB, a company duly incorporated and organized under the laws of
Sweden

 

By:/s/ P.O. Gustafsson                    

Name:P.O. Gustafsson

Title: Managing Director

 

 

 

--------------------------------------------------------------------------------

 

 

BORROWERS (continued):

WITNESS/ATTEST:

 

/s/ Monica Önnestig                  

AKERS AB, a company duly incorporated and organized under the laws of Sweden

 

By:/s/ Guido Jeifetz                    

Name:Guido Jeifetz

Title: Managing Director

 

WITNESS/ATTEST:

 

 

/s/ Sharon Connolly                  

UNION electric steel uk limited, a limited liability company organized under the
laws of England and Wales

 

By:/s/ Rose Hoover                       

Name:Rose Hoover

Title: Director

 

WITNESS/ATTEST:

/s/ Sharon Connolly                  

ASW Steel inc., an Ontario corporation

By:/s/ Rose Hoover                       

Name:Rose Hoover

Title: Vice President

 

 

GUARANTORS:

WITNESS/ATTEST:

 

/s/ Sharon Connolly                  

ampco-pittsburgh corporation, a Pennsylvania corporation

By:/s/ Rose Hoover                       

Name:Rose Hoover

Title: President, Chief Administrative Officer and Assistant Secretary

 

 

WITNESS/ATTEST:

 

/s/ Sharon Connolly                  

ampco-pittsburgh securities v llc, a Delaware limited liability company

By:/s/ Rose Hoover                       

Name:Rose Hoover

Title: President

 

 

 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS (continued):

WITNESS/ATTEST:

 

/s/ Sharon Connolly                  

ampco-pittsburgh securities v investment corporation, a Delaware corporation

By:/s/ Rose Hoover                       

Name:Rose Hoover

Title: President

 

 

WITNESS/ATTEST:

 

/s/ Sharon Connolly                  

ampco ues sub, inc., a Delaware corporation

By:/s/ Rose Hoover                       

Name:Rose Hoover

Title: President

 

WITNESS/ATTEST:

 

/s/ Sharon Connolly                  

FCEP delaware llc, a Delaware limited liability company

By:/s/ Rose Hoover                       

Name:Rose Hoover

Title: Executive Vice President

 

WITNESS/ATTEST:

 

/s/ Sharon Connolly                  

the davy roll company limited, a limited liability company organized under the
laws of England and Wales

By:/s/ Rose Hoover                       

Name:Rose Hoover

Title: Director

 

 

WITNESS/ATTEST:

 

/s/ Sharon Connolly                  

ROLLS TECHNOLOGY INC., a Delaware corporation

By:/s/ Rose Hoover                       

Name:Rose Hoover

Title: Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

 

AGENT AND LENDERS:

 

PNC BANK, NATIONAL ASSOCIATION,

As a Lender and as Agent

 

By:/s/ David Thayer                      

Name:David Thayer

Title:Vice President

The Tower at PNC Plaza

300 Fifth Avenue

Pittsburgh, PA 15222

 

Revolving Commitment Percentage:  42.50%
Revolving Commitment Amount $42,500,000.00

 




 

--------------------------------------------------------------------------------

 



 

 

FIRST NATIONAL BANK OF PENNSYLVANIA, As a Lender

 

 

 

By:/s/ Anthony J. Leone                 

Name:Anthony J. Leone

Title:Senior Vice President

One North Shore Center, Suite 500

12 Federal Street

Pittsburgh, PA 15212

Revolving Commitment Percentage:  35.00%
Revolving Commitment Amount $35,000,000.00




 

--------------------------------------------------------------------------------

 



 

 

CITIZENS BANK OF PENNSYLVANIA, As a Lender

 

 

 

By:/s/ Donald P. Haddad               

Name: Donald P. Haddad

Title:Senior Vice President

 

525 William Penn Place

Pittsburgh, Pennsylvania 15219

 

Revolving Commitment Percentage:  22.50%
Revolving Commitment Amount $22,500,000.00

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

PRELIMINARY CLOSING AGENDA

 

(See Attached)




 

--------------------------------------------------------------------------------

 

EXHIBIT B

SCHEDULES

 

(See Attached)

 